 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 1 of 16 PageID: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 RED BULL GMBH, an Austrian company,                        Civil Action No. ________________
 and RED BULL NORTH AMERICA, INC., a
 California corporation,

                      Plaintiffs,


           vs.
                                                                        COMPLAINT

 MILTON PETROLEUM, LLC, a New Jersey
 limited liability company,

                      Defendant.



       This is an action for trademark infringement, unfair competition, and dilution in violation

of federal and New Jersey state law.

                                              PARTIES

      1.         Plaintiff Red Bull GmbH is an Austrian company with its principal place of

business at Am Brunnen 1, 5330 Fuschl am See, Austria.

      2.         Plaintiff Red Bull North America, Inc. is a California corporation with its principal

place of business at 1740 Stewart Street, Santa Monica, CA 90404 and the wholly owned

subsidiary of Red Bull GmbH. Red Bull GmbH and Red Bull North America, Inc. are collectively

referred to herein as “Red Bull.”

      3.         On information and belief, defendant Milton Petroleum, LLC, which is also known

as Milton Lukoil (“Milton”), is a New Jersey limited liability company with its principal place of

business at 5725 Berkshire Valley Road, Oak Ridge, NJ 07438.
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 2 of 16 PageID: 2



                                 JURISDICTION AND VENUE

      4.       This Court has jurisdiction because (1) this is an action arising under the Trademark

Act of 1946, as amended, 15 U.S.C. §§ 1051, et seq. (the Lanham Act), jurisdiction being conferred

in accordance with 15 U.S.C. § 1121 and 28 U.S.C. § 1338(a) and (b); and (2) this is a civil action

between a citizen of New Jersey on one side and citizens of Austria and California on the other

side, in which the value of the amount in controversy exceeds seventy-five thousand dollars

($75,000.00), exclusive of interest and costs, jurisdiction being conferred in accordance with 28

U.S.C. § 1332. Jurisdiction for the claims made under New Jersey state law is conferred in

accordance with the principles of supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).

      5.       Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial part

of the events giving rise to the claims alleged herein occurred in this district, and under 28 U.S.C.

§ 1391(c) because Milton is subject to this Court’s personal jurisdiction for purposes of this case.

                                              FACTS

        RED BULL’S DOMESTIC PRODUCTS AND FAMOUS TRADEMARKS

      6.       Red Bull is engaged in the manufacture, distribution, sale and marketing of various

goods and services, including its famous Red Bull Energy Drink and other beverage products

(collectively, “Red Bull Products”), throughout the United States and in 171 other countries around

the world.

      7.       Since entering the United States market in 1996, the Red Bull Energy Drink has

achieved enormous success through extensive marketing and promotional efforts, including in

New Jersey. Red Bull has been the leading product in its industry for over 20 years. From 2005

to 2017, Red Bull sold over 16.7 billion units of Red Bull Energy Drink in the United States –

over 1.5 billion units in 2017 alone.



                                                -2-
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 3 of 16 PageID: 3



      8.      Since long prior to Milton’s acts complained of herein, Red Bull has made

continuous use of the trademarks RED BULL, RED BULL & Double Bull Design,




                      , RED BULL ENERGY DRINK & Blue/Silver Quadrant Design,




           , VITALIZES BODY & MIND and variations of these marks (collectively, “RED

BULL Marks”) on and in connection with its Red Bull Products.

      9.      Red Bull owns, among many others, the following federal trademark registrations

issued by the United States Patent and Trademark Office for the RED BULL Marks used on and

in connection with the Red Bull Energy Drink and other Red Bull Products:

  MARK                            REG. NO.            REG. DATE        RELEVANT
                                                                       GOODS
 RED BULL                         3,092,197           May 16, 2006     Non-alcoholic
                                                                       beverages,    namely
                                                                       energy drinks and
                                                                       hypertonic drinks in
                                                                       Class 32

                                  2,946,045           May 3, 2005      Non-alcoholic
                                                                       beverages,    namely
                                                                       energy drinks and
                                                                       hypertonic drinks in
                                                                       Class 32

                                  3,197,810           January    16, Soft drinks and sport
                                                      2007           drinks in Class 32




                                              -3-
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 4 of 16 PageID: 4



 VITALIZES       BODY      AND 3,440,484                June 3, 2008     Non-alcoholic
  MIND                                                                   beverages,    namely,
                                                                         sports drinks, energy
                                                                         drinks and soft drinks
                                                                         in Class 32
                                   3,479,607            August       05, Non-alcoholic
                                                        2008             beverages,    namely,
                                                                         sports drinks, energy
                                                                         drinks and soft drinks
                                                                         in Class 32




      10.     These registrations are valid, subsisting and incontestable and constitute conclusive

evidence of Red Bull’s exclusive right to use the RED BULL Marks for the goods specified in the

registrations. 15 U.S.C. §§ 1065, 1115(b). From 2005 to 2017, Red Bull spent billions of dollars

on advertising and promoting the Red Bull Products and the RED BULL Marks in the United

States.

      11.     Red Bull advertises the Red Bull Products featuring the RED BULL Marks in the

United States through various means, including electronic media (e.g., “Red Bull TV” – a multi-

platform digital video service that features programming from the world of Red Bull on an

extensive selection of sports, music and lifestyle entertainment events), print media (e.g., Red

Bull’s “The Red Bulletin” magazine), and other promotional and point of sale materials (e.g.,

billboards, in-store displays, sampling cars and Red Bull branded coolers). In addition, Red Bull

promotes the RED BULL Marks in connection with the sponsorship of numerous athletes,

ownership of sports teams (including the Red Bull New York Soccer team which plays at the Red

Bull Arena in Harrison, New Jersey) and organization of numerous events. Hundreds of thousands

of spectators have witnessed Red Bull’s events in the United States, further strengthening Red

                                               -4-
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 5 of 16 PageID: 5



Bull’s brand recognition and building up the goodwill in the RED BULL Marks. In addition, Red

Bull has over 49 million fans/“likes” on Facebook, over 2.1 million followers on Twitter, 8.3

million followers on Instagram and over 6.1 million subscribers on its YouTube channel.

      12.        As a result of Red Bull’s extensive sales, promotion, and advertising of the Red

Bull Products, the RED BULL Marks have become famous among the general consuming public

of the United States, and represent an extraordinarily valuable goodwill to Red Bull. In fact, the

RED BULL Marks are consistently ranked in the top 100 most valuable brands worldwide.

                        GRAY MARKET RED BULL ENERGY DRINK

      13.        In addition to its activities in the United States, Red Bull and its related entities are

engaged in the manufacture, distribution, sale and marketing of energy drinks bearing the RED

BULL Marks outside the United States. Such products are only authorized for sale in the specific

foreign countries or regions for which they are intended (“Gray Market Red Bull Energy Drink”).

      14.        Gray Market Red Bull Energy Drink is tailored to the specific geographic region or

country to which it is intended and authorized. Depending on the intended geographic region or

country, Gray Market Red Bull Energy Drink reflects material differences in terms of language,

government regulations, and units of measurement, among other things.

      15.        Red Bull and its related entities appoint distributors or agents in the various

geographic regions or countries to maintain the quality associated with products bearing the RED

BULL Marks within each particular region or country.

      16.        Gray Market Red Bull Energy Drink is not authorized or intended for exportation

out of its intended region or country, or for importation into, sale, marketing or distribution in the

United States.




                                                   -5-
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 6 of 16 PageID: 6



      17.      Indeed, the International Trade Commission has issued a General Exclusion Order

that bars the importation into the United States of all Gray Market Red Bull Energy Drink,

irrespective of the identity of the importer. See In the Matter of Certain Energy Drink Products,

Inv. No. 337-TA-678 (CIT Oct. 1, 2010).

      18.      Additionally, Red Bull has successfully taken action against the importation and

sale of Gray Market Red Bull Energy Drink in the past. See, e.g., Red Bull GmbH et. al. v. Kassir

Co. et. al., 1:06-cv-2301-CC (N.D. Ga. Feb. 11, 2009) (entering permanent injunction and $2.1

million damages award).

            MILTON’S SALE OF GRAY MARKET RED BULL ENERGY DRINK

      19.      Milton sells, promotes, distributes and authorizes, or otherwise contributes to the

importation, sale, promotion and/or distribution by others of Gray Market Red Bull Energy Drink

that is intended for sale in foreign countries, including, but not limited to South Africa, and not

authorized for sale in the United States.

      20.      The Gray Market Red Bull Energy Drink intended for sale in South Africa, which

Milton sells within the United States, is materially different in many respects from the product

authorized for sale in the United States. For example, the South African Red Bull Energy Drink:

            a. Does not travel through authorized supply chains and is therefore not

               subject to Red Bull’s quality control standards such as transporting the Red

               Bull Products in climate controlled containers or in a manner that ensures

               the cans do not get dents and nicks which may result in a can that looks to

               be an inferior product and may also result in leakage or a loss of

               carbonation;




                                                -6-
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 7 of 16 PageID: 7



            b. Does not contain the adequate UPC Code to track the product in case of a

               recall;

            c. Presents nutrition information in a manner that does not comply with FDA

               requirements;

            d. Is missing beverage container deposit information required by several U.S.

               states;

            e. Includes variation on English spelling that is different from American

               English such as “colour” versus “color” which Americans consumers are

               unfamiliar with;

            f. Presents the expiration date in a manner U.S. consumers are not familiar

               with, i.e., DD-MM-YYYY and which may not allow the consumer to

               determine the correct expiration date of the product;

            g. Presents volume and nutrition information using the metric system instead

               of the standard system of measurement that U.S. consumers recognize; and

            h. Directs consumers to Red Bull’s South African website instead of its

               American website and is missing the United States toll-free number for

               consumers to contact Red Bull in case of questions or concerns.

                           FIRST CLAIM FOR RELIEF
                  (TRADEMARK INFRINGEMENT IN VIOLATION OF
                        SECTION 32 OF THE LANHAM ACT)

      21.      Red Bull re-alleges paragraphs 1 through 20 as if fully set forth herein.

      22.      Without Red Bull’s consent, Milton has used the RED BULL Marks in commerce

in connection with the sale, offering for sale, distribution, and/or advertising of Gray Market Red

Bull Energy Drink. These acts have caused or are likely to cause confusion, mistake or deception



                                                -7-
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 8 of 16 PageID: 8



as to the source of origin, sponsorship or approval of the Gray Market Red Bull Energy Drink

Milton sells in that purchasers and others are likely to believe Red Bull authorizes and controls

Milton’s sale of Gray Market Red Bull Energy Drink in the United States or that Milton is

associated with or related to Red Bull.

      23.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s image and reputation with consumers in the United States by creating confusion about, and

dissatisfaction with, the Red Bull Energy Drink.

      24.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s business reputation and relations with retail accounts in the United States by causing

customer dissatisfaction, a diminution in value of the goodwill associated with the RED BULL

Marks, and a loss of Red Bull’s sales and market share to its competition.

      25.      On information and belief, Milton’s sale, offering for sale, distribution, and/or

advertising of Gray Market Red Bull Energy Drink in the United States have been committed

deliberately and willfully, with knowledge of Red Bull’s exclusive rights and goodwill in the RED

BULL Marks and with a bad faith intent to cause confusion and trade on Red Bull’s goodwill.

      26.      Milton’s acts constitute an infringement of Red Bull’s trademark rights in violation

of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

      27.      Milton’s acts greatly and irreparably damage Red Bull and will continue to so

damage Red Bull unless restrained by this Court; wherefore, Red Bull is without an adequate

remedy at law. Accordingly, Red Bull is entitled to, among other things, an order enjoining and

restraining Milton from selling any Gray Market Red Bull Energy Drink, including, but not limited

to, products intended for sale in South Africa, as well as to Milton’s profits, Red Bull’s reasonable

attorneys’ fees and any other remedies provided by 15 U.S.C. § 1116 and 1117.



                                                -8-
 Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 9 of 16 PageID: 9



                             SECOND CLAIM FOR RELIEF
                       (UNFAIR COMPETITION IN VIOLATION OF
                         SECTION 43(a) OF THE LANHAM ACT)

      28.      Red Bull re-alleges paragraphs 1–8 and 10–20 as if fully set forth herein.

      29.      Without Red Bull’s consent, Milton has used the RED BULL Marks in commerce

in connection with the sale, offering for sale, distribution, and/or advertising of Gray Market Red

Bull Energy Drink. These acts have caused or are likely to cause confusion, mistake or deception

as to the source of origin, sponsorship or approval of the Gray Market Red Bull Energy Drink

Milton sells in that purchasers and others are likely to believe Red Bull authorizes and controls

Milton’s sale of Gray Market Red Bull Energy Drink in the United States or that Milton is

associated with or related to Red Bull.

      30.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s image and reputation with consumers in the United States by creating confusion about, and

dissatisfaction with, the Red Bull Energy Drink.

      31.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s business reputation and relations with retail accounts in the United States by causing

customer dissatisfaction, a diminution in value of the goodwill associated with the RED BULL

Marks, and a loss of Red Bull’s sales and market share to its competition.

      32.      On information and belief, Milton’s sale, offering for sale, distribution, and/or

advertising of Gray Market Red Bull Energy Drink in the United States have been committed

deliberately and willfully, with knowledge of Red Bull’s exclusive rights and goodwill in the RED

BULL Marks and with a bad faith intent to cause confusion and trade on Red Bull’s goodwill.

      33.      Milton’s acts constitute unfair competition in violation of Section 43(a) of the

Lanham Act, 15 U.S.C. § 1125(a).



                                                -9-
Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 10 of 16 PageID: 10



      34.      Milton’s acts greatly and irreparably damage Red Bull and will continue to so

damage Red Bull unless restrained by this Court; wherefore, Red Bull is without an adequate

remedy at law. Accordingly, Red Bull is entitled to, among other things, an order enjoining and

restraining Milton from selling any Gray Market Red Bull Energy Drink, including, but not limited

to, products intended for sale in South Africa, as well as to Milton’s profits, Red Bull’s reasonable

attorneys’ fees and any other remedies provided by 15 U.S.C. § 1116 and 1117.

                              THIRD CLAIM FOR RELIEF
                             (DILUTION IN VIOLATION OF
                          SECTION 43(c) OF THE LANHAM ACT)

      35.      Red Bull re-alleges paragraphs 1–8 and 10–20 as if fully set forth herein.

      36.      The RED BULL Marks are famous and are widely recognized by the general

consuming public of the United States as a designation of source of the Red Bull Products,

including the Red Bull Energy Drink.

      37.      Milton’s acts as described herein began after the RED BULL Marks became

famous and are likely to and have tarnished Red Bull’s valuable business reputation and goodwill

and are likely to blur the distinctiveness of the famous RED BULL Marks.

      38.      Milton’s acts are likely to cause and have caused dilution by tarnishment and

blurring of the famous RED BULL Marks in violation of Section 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).

      39.      On information and belief, Milton’s sale, offering for sale, distribution, and/or

advertising of Gray Market Red Bull Energy Drink in the United States have been committed

deliberately and willfully, with knowledge of Red Bull’s exclusive rights and goodwill in the Red

Bull Marks and with a bad faith intent to cause dilution of the Red Bull marks.




                                                -10-
Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 11 of 16 PageID: 11



      40.      Milton’s acts greatly and irreparably damage Red Bull and will continue to so

damage Red Bull unless restrained by this Court; wherefore, Red Bull is without an adequate

remedy at law. If not restrained Milton will have unfairly derived and will continue to unfairly

derive income, profits, and business opportunities as a result of their acts of dilution. Accordingly,

Red Bull is entitled to, among other things, an order enjoining and restraining Milton from selling

any Gray Market Red Bull Energy Drink, including, but not limited to, products intended for sale

in South Africa, as well as to Milton’s profits, Red Bull’s reasonable attorneys’ fees and any other

remedies provided by 15 U.S.C. § 1116 and 1117.

                            FOURTH CLAIM FOR RELIEF
                       (UNFAIR COMPETITION IN VIOLATION OF
                                  N.J.S.A. 56:4-1)

      41.      Red Bull re-alleges paragraphs 1–8 and 10–20 as if fully set forth herein.

      42.      Without Red Bull’s consent, Milton has appropriated for its own use Red Bull’s

RED BULL Marks.

      43.      Milton has used the RED BULL Marks in commerce in connection with the sale,

offering for sale, distribution, and/or advertising of Gray Market Red Bull Energy Drink. These

acts have caused or are likely to cause confusion, mistake or deception as to the source of origin,

sponsorship or approval of the Gray Market Red Bull Energy Drink Milton sells in that purchasers

and others are likely to believe Red Bull authorizes and controls Milton’s sale of Gray Market Red

Bull Energy Drink in the United States or that Milton is associated with or related to Red Bull.

      44.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s image and reputation with consumers in the United States by creating confusion about, and

dissatisfaction with, the Red Bull Energy Drink.




                                                -11-
Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 12 of 16 PageID: 12



      45.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s business reputation and relations with retail accounts in the United States by causing

customer dissatisfaction, a diminution in value of the goodwill associated with the RED BULL

Marks, and a loss of Red Bull’s sales and market share to its competition.

      46.      On information and belief, Milton’s sale, offering for sale, distribution, and/or

advertising of Gray Market Red Bull Energy Drink in the United States have been committed

deliberately and willfully, with knowledge of Red Bull’s exclusive rights and goodwill in the RED

BULL Marks and with a bad faith intent to cause confusion and trade on Red Bull’s goodwill.

      47.      Milton’s acts constitute unfair competition in violation of N.J.S.A. 56:4–1.

      48.      Milton’s acts greatly and irreparably damage Red Bull and will continue to so

damage Red Bull unless restrained by this Court; wherefore, Red Bull is without an adequate

remedy at law. Accordingly, Red Bull is entitled to, among other things, an order enjoining and

restraining Milton from selling any Gray Market Red Bull Energy Drink, including, but not limited

to, products intended for sale in South Africa, as well as to Milton’s profits and other remedies

provided by New Jersey Stat. §§ 56:3-13.16 to 56:3-13.18.

                                FIFTH CLAIM FOR RELIEF
                              (DILUTION IN VIOLATION OF
                                    N.J.S.A. 56:3-13.20)

      49.      Red Bull re-alleges paragraphs 1–8 and 10–20 as if fully set forth herein.

      50.      The RED BULL Marks are famous and are widely recognized by the general

consuming public of the United States and of New Jersey as a designation of source of the Red

Bull Products, including the Red Bull Energy Drink.




                                               -12-
Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 13 of 16 PageID: 13



      51.      Milton’s acts as described herein began after the Red Bull Marks became famous

and have diluted the distinctive quality of the famous RED BULL Marks in violation of

N.J.S.A. 56:3-13.20.

      52.      On information and belief, Milton’s sale, offering for sale, distribution, and/or

advertising of Gray Market Red Bull Energy Drink in the United States have been committed

deliberately and willfully, with knowledge of Red Bull’s exclusive rights and goodwill in the

famous RED BULL Marks and with a bad faith intent to cause dilution of the RED BULL Marks.

      53.      Milton’s acts greatly and irreparably damage Red Bull and will continue to so

damage Red Bull unless restrained by this Court; wherefore, Red Bull is without an adequate

remedy at law. If not restrained, Milton will have unfairly derived and will continue to unfairly

derive income, profits, and business opportunities as a result of their acts of dilution. Accordingly,

Red Bull is entitled to, among other things, an order enjoining and restraining Milton from selling

any Gray Market Red Bull Energy Drink, including, but not limited to, products intended for sale

in South Africa, as well as to Milton’s profits and other remedies provided by N.J.S.A. 56:3–13.20.

                               SIXTH CLAIM FOR RELIEF
                         (UNFAIR COMPETITION IN VIOLATION
                            OF NEW JERSEY COMMON LAW)

      54.      Red Bull re-alleges paragraphs 1–8 and 10–20 as if fully set forth herein.

      55.      Without Red Bull’s consent, Milton has appropriated for its own use Red Bull’s

RED BULL Marks.

      56.      Milton has used the RED BULL Marks in commerce in connection with the sale,

offering for sale, distribution, and/or advertising of Gray Market Red Bull Energy Drink. These

acts have caused or are likely to cause confusion, mistake or deception as to the source of origin,

sponsorship or approval of the Gray Market Red Bull Energy Drink Milton sells in that purchasers



                                                -13-
Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 14 of 16 PageID: 14



and others are likely to believe Red Bull authorizes and controls Milton’s sale of Gray Market Red

Bull Energy Drink in the United States or that Milton is associated with or related to Red Bull.

      57.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s image and reputation with consumers in the United States by creating confusion about, and

dissatisfaction with, the Red Bull Energy Drink.

      58.      Milton’s acts are likely to injure and, on information and belief, have injured Red

Bull’s business reputation and relations with retail accounts in the United States by causing

customer dissatisfaction, a diminution in value of the goodwill associated with the RED BULL

Marks, and a loss of Red Bull’s sales and market share to its competition.

      59.      On information and belief, Milton’s sale, offering for sale, distribution, and/or

advertising of Gray Market Red Bull Energy Drink in the United States have been committed

deliberately and willfully, with knowledge of Red Bull’s exclusive rights and goodwill in the RED

BULL Marks and with a bad faith intent to cause confusion and trade on Red Bull’s goodwill.

      60.      Milton’s acts constitute unfair competition in violation of New Jersey common law.

      61.      Milton’s acts greatly and irreparably damage Red Bull and will continue to so

damage Red Bull unless restrained by this Court; wherefore, Red Bull is without an adequate

remedy at law. Accordingly, Red Bull is entitled to, among other things, an order enjoining and

restraining Milton from selling any Gray Market Red Bull Energy Drink, including, but not limited

to, products intended for sale in South Africa, as well as to Milton’s profits and other remedies

provided by New Jersey law.




                                               -14-
Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 15 of 16 PageID: 15



                                      PRAYER FOR RELIEF

        WHEREFORE, Red Bull prays that:

        1.       Milton, its successors, assigns, affiliates, subsidiaries, officers, employees, agents,

representatives, and all others in active concert or participation with them, be permanently enjoined

from the importation into, and the dealing, marketing, sale or distribution in the United States, of

Gray Market Red Bull Energy Drink, including, but not limited to, products intended for sale in

South Africa;

        2.       Milton, and all others holding by, through or under Milton, be required, jointly and

severally, to:

             a. account for and pay over to Red Bull all profits derived by Milton from their

                 acts of trademark infringement and unfair competition in accordance with

                 15 U.S.C. § 1117(a) and New Jersey common law, and Red Bull asks that

                 this award be trebled in accordance with 15 U.S.C. § 1117(a) and

                 N.J.S.A. 56:4–2;

             b. pay to Red Bull the costs of this action, together with reasonable attorneys’

                 fees and disbursements, in accordance with 15 U.S.C. § 1117(a);

             c. destroy all of the Gray Market Red Bull Energy Drink in its possession,

                 including packaging, and any advertising, marketing, or promotional

                 materials that include Gray Market Red Bull Energy Drink;

             d. send a notice to any existing customers that the importation, dealing in, sale,

                 marketing or distribution of Gray Market Red Bull Energy Drink in the

                 United States is unlawful and that Milton has been enjoined by a United

                 States District Court from doing so; and



                                                  -15-
Case 2:19-cv-00715-KM-JBC Document 1 Filed 01/18/19 Page 16 of 16 PageID: 16



           e. file with the Court and serve on Red Bull an affidavit setting forth in detail

              the manner and form in which they have complied with the terms of the

              injunction, in accordance with 15 U.S.C. § 1116.

      3.      Red Bull has such other and further relief as the Court deems just and equitable.


Dated: January 18, 2019                      Respectfully submitted,

                                             MURPHY ORLANDO LLC

                                             By: _/s/ John W. Bartlett___________________
                                             John W. Bartlett (# 023042001)
                                             30 Montgomery St., 11th Floor
                                             Jersey City, NJ 07302
                                             (201) 451-5000
                                             jbartlett@murphyorlando.com


                                             PATTISHALL, MCAULIFFE,
                                             NEWBURY, HILLIARD & GERALDSON LLP
                                             Phillip Barengolts (IL No. 6274516)
                                             Jacquelyn R. McPeak (IL No. 6324335)
                                             200 S. Wacker Dr., Ste. 2900
                                             Chicago, IL 60606
                                             (312) 554-8000
                                             pb@pattishall.com
                                             jrp@pattishall.com

                                             Attorneys for Plaintiffs




                                               -16-
